DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Response to Amendment
The amendment filed January 19, 2021 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the claims have overcome the objection previously set forth in the Final Office Action mailed October 19, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rebours (US 2008/0269678) in view of Junker (US 20060224140) and in further view of Fujii (JP 2013192892 – with citations in reference to the English Translation provided on the 09/28/20 IDS).

Regarding claim 1, Rebours teaches a method for performing a continuous infusion process (Figures 2 and 6; “method for sequentially operating on multiple separate medical fluid containers to achieve substantially continuous flow of fluid through a tube from those containers” [0005]) using at least two infusion devices (medication pumps 44, 46), the method comprising: delivering a first fluid from a first medication container (medication container 24) through a first delivery line (extension tube set 96) at a first flow rate using a first infusion device (medication pump 44) in a first phase (“The first syringe pump is activated at block 126 to begin discharging fluid from the first syringe into the coupler” [0035]), and delivering a second fluid from a second medication container (medication container 26) through a second delivery line (extension tube set 98) at a second flow rate using a second infusion device (medication pump 46) in a second phase following the first phase (“the second syringe pump runs at the normal rate of speed at block 140.” [0041]; Figure 6), wherein a relay device (y-site coupler 28) connected to said first delivery line and said second delivery line (Figure 2) is configured to receive the first fluid via the first delivery line in the first phase and the second fluid via the second delivery line in the second phase (Figure 2), wherein the relay device is further configured to discharge the received first or second fluid to an outlet delivery line (administration set tube 33) connected to the relay device for administration to a patient (“The fluid 30 exits the 
Rebours fails to explicitly teach the outlet delivery line having a predefined delivery volume, wherein subsequent to the delivery of the first fluid using the first infusion device in the first phase, the second infusion device in an intermediate phase immediately following the first phase is operated for a predetermined delivery time to deliver the second fluid at the first flow rate, the predetermined delivery time being determined taking the predefined delivery volume of the outlet delivery line into account, and wherein the first infusion device and the second infusion device communicate with each other to transfer information concerning the first flow rate, the second infusion device determining the predefined delivery time according to the first flow rate and the predefined delivery volume. 
Junker teaches a method for performing a continuous infusion process (Figure 7), the system comprising an outlet delivery line (catheter 32) having a predefined delivery volume (“a delivery path of a known volume for delivering the therapeutic substance to the patient” [0012]), wherein the system is configured such that, subsequent to the delivery of a first fluid, the infusion device in an intermediate phase immediately following the first phase is operated for a predetermined delivery time (bridge duration 128) to deliver the second fluid at the first flow rate, the predetermined delivery time being determined taking the predefined delivery volume of the outlet delivery line into account (Figure 6, [0049-0051]), and the infusion device determining the predefined delivery time according to the first flow rate and the predefined delivery volume (“therapeutic substance delivery system 68 first calculates a bridge duration 128. The bridge 
Modified Rebours in view of Junker fails to explicitly teach the first infusion device and the second infusion device communicate with each other to transfer information concerning the first flow rate. Fujii teaches a method for performing a continuous infusion process ([0004]) using at least two infusion device (medical pumps 221 and 222), the method comprising: delivering a first fluid at a first flow rate using a first infusion device (medical pump 221/pump A) in a first phase (Figure 1, first half of graph 100), and delivering a second fluid at a second flow rate using a second infusion device (medical pump 222/pump B) in a second phase following the first phase (Figure 1, second half of graph 110), wherein the first infusion device and the second infusion device communicate with each other to transfer information concerning the first flow rate (“Upon receiving the notification of the flow rate setting change from the pump A, the pump B sets the step flow rate based on the changed flow rate setting” [0069]; via communication unites 316, 317), the second infusion device (pump B) determining appropriate parameters based on the communicated information (“If it is determined in step S702 that the flow rate setting during liquid feeding of the pump A has been changed by the user…pump B is 

Regarding claim 2, modified Rebours teaches the method according to claim 1. Modified Rebours fails to explicitly teach the predetermined delivery time is determined by a time required to discharge a residual volume of the first fluid from the outlet delivery line. Junkers teaches that the predetermined delivery time is determined by a time required to discharge a residual volume of the first fluid from the outlet delivery line (“the bridge duration 128 represents the length of time it takes for therapeutic substance delivery device 30 to infuse the remaining portion of first therapeutic substance 36 from the delivery path” [0051]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Rebours to include that the predetermined delivery time is determined by a time required to discharge a residual volume of the first fluid from the outlet delivery line based on the teachings of Junker so that the system for continuous infusion factors in the volume of the first fluid remaining in the delivery lines to ensure that the first fluid is delivered only in accordance to the first rate prior to switching to delivery of the second fluid at a second rate in order to provide safety and efficiency by preventing both under and over dosing (Junkers [0011-0012]). 

Regarding claim 3, modified Rebours teaches the method according to claim 1, wherein subsequent to delivery of the first fluid, the second infusion device is operated to deliver the 

Regarding claim 4, modified Rebours teaches the method according to claim 1. Modified Rebours fails to explicitly teach the first fluid and the second fluid comprise an equal medication at a different concentration. Junker teaches that the first fluid (first therapeutic substance 36) and the second fluid (second therapeutic substance 36) comprise an equal medication at a different concentration (“Septum 40 allows reservoir 44 in therapeutic substance delivery device 30 to be filled or refilled with…a different concentration of the same therapeutic substance.” [0030]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Rebours to include that the first fluid and the second fluid comprise an equal medication at a different concentration based on the teachings of Junker to provide a method to accurately transition to a second fluid and provide safety and efficiency by preventing both under and over dosing so as to treat the patient (Junkers [0011-0012]).



Regarding claim 6, Rebours teaches a system for performing a continuous infusion process (modular automatic infusion relay system 42) using at least two infusion devices (medication pumps 44, 46), the system comprising: a first infusion device (medication pump 44) configured to deliver a first fluid from a first medication container (medication container 24) through a first delivery line (extension tube set 96) at a first flow rate in a first phase (“The first syringe pump is activated at block 126 to begin discharging fluid from the first syringe into the coupler” [0035]), a second infusion device (medication pump 46) configured to deliver a second fluid from a second medication container (medication container 26) through a second delivery line (extension tube set 98) at a second flow rate in a second phase following the first phase (“the second syringe pump runs at the normal rate of speed at block 140.” [0041]), and a relay device (Y-site coupler 28) connected to said first delivery line and said second delivery line (Figure 2) and configured to receive the first fluid via the first delivery line in the first phase and the second fluid via the second delivery line in the second phase (Figure 2), wherein the relay 
Rebours fails to explicitly teach the outlet delivery line having a predefined delivery volume, wherein the system is configured such that, subsequent to the delivery of the first fluid using the first infusion device in the first phase, the second infusion device in an intermediate phase immediately following the first phase is operated for a predetermined delivery time to deliver the second fluid at the first flow rate, the predetermined delivery time being determined taking the predefined delivery volume of the outlet delivery line into account, and wherein the first infusion device and the second infusion device are configured to communicate with each other to transfer information concerning the first flow rate, the second infusion device being configured to determine the predefined delivery time according to the first flow rate and the predefine delivery volume. Junker teaches a system for performing a continuous infusion process (Figure 7), the system comprising an outlet delivery line (catheter 32) having a predefined delivery volume (“a delivery path of a known volume for delivering the therapeutic substance to the patient” [0012]), wherein the system is configured such that, subsequent to the delivery of a first fluid, the infusion device in an intermediate phase immediately following the first phase is operated for a predetermined delivery time (bridge duration 128) to deliver the second fluid at the first flow rate the predetermined delivery time being determined taking the predefined delivery volume of the outlet delivery line into account (Figure 6, [0049-0051]), and 
Modified Rebours in view of Junker fails to explicitly teach the first infusion device and the second infusion device are configured to communicate with each other to transfer information concerning the first flow rate. Fujii teaches a method for performing a continuous infusion process ([0004]) using at least two infusion device (medical pumps 221 and 222), the method comprising: delivering a first fluid at a first flow rate using a first infusion device (medical pump 221/pump A) in a first phase (Figure 1, first half of graph 100), and delivering a second fluid at a second flow rate using a second infusion device (medical pump 222/pump B) in a second phase following the first phase (Figure 1, second half of graph 110), wherein the first infusion device and the second infusion device are configured to communicate with each other to transfer information concerning the first flow rate (“Upon receiving the notification of the flow rate setting change from the pump A, the pump B sets the step flow rate based on the changed flow rate setting” [0069]; via communication unites 316, 317), the second infusion device (pump 

Regarding claim 7, modified Rebours fails to explicitly teach the system according to claim 6, wherein the first infusion device and the second infusion device each comprise a processor (processors 56, 57; Figure 2), wherein the first infusion device and the second infusion device are in communication connection with each other for controlling the operation of the second infusion device in dependence of the operation of the first infusion device ([0026]).

Regarding claim 8, modified Rebours teaches the system according to claim 6, wherein the first infusion device and the second infusion device are configured to communicate with each other to transfer information concerning: the second flow rate, a filling level of the first medication container, a filling level of the second medication container, a start or a stop of an infusion operation, a type of fluid delivered during the first phase, and/or a type of fluid delivered during the second phase ([0035-0038], specifically “a near end of infusion ("NEOI") alarm is provided by an infusion pump when a preselected volume of fluid from the syringe has been administered, such as for example ninety percent of the volume of the medication container” [0037]; “the controller executes a relay or changeover function at block 134…the changeover function may be initiated automatically if a filled syringe is detected by the system when an 

Regarding claim 9, modified Rebours teaches the system according to claim 6, wherein the first infusion device and/or the second infusion device are configured as a syringe pump (“Examples of medication pumps, without limitation, include syringe pumps” [0026]).

Regarding claim 10, modified Rebours teaches the system according to claim 6, wherein the first medication container and/or the second medication container are configured as a cylindrical tube of a syringe (“each pump 44 and 46 has an extension tube set 96 and 98 coupling its container (syringe in this case) 24 and 26” [0027]).

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that “the combination of either Rebours or Fujii with Junker will always appear artificial because Fujii and Rebours do not discuss pumps operating at different rate, but coordination of pumps that provide the same rate” (Remarks, Page 8) and that one of ordinary skill in the art would not modify Rebours in view of Junker because “to do so would change the principle operation of Rebours or render it unsatisfactory for its intended purpose (Remarks, Page 9), the examiner respectfully disagrees. 
Rebours discloses in paragraph [0040] that the second syringe pump as a “‘normal’ rate of speed consistent with infusion parameters programmed by the user into the syringe pump” and in paragraph [0028] that the parameter settings are provided to the individual syringe pumps by the user. This disclosure does not explicitly require that the two pumps operate at the same rate and instead suggests that the pumps can be operated at different rates while still 
The “intermediate phase” as claimed is not limited to the second infusion device operating only at the first flow rate for the predetermined delivery time. An “intermediate phase” has been interpreted as the fluid delivery phase immediately following the first phase and before the second phases which includes at least operating the second infusion device for a predetermined delivery time to deliver the second fluid at the first flow rate. 
Rebours discloses an intermediate phase immediate follow the first phase wherein the second infusion device operates to deliver the second fluid at a flow rate other than the second flow rate (see paragraph [0040]) in order to provide continuous fluid delivery through the outlet tube ([0041]); however, Rebours fails to explicitly disclose that the intermediate phase includes operating the second infusion device to deliver the second fluid at the first flow rate for the predetermine delivery time. Junker discloses method for performing a continuous infusion process (Figure 7) including an intermediate phase immediately following the first phase to deliver the second fluid at the first flow rate, the predetermined delivery time being determined taking the predefined delivery volume of the outlet delivery line into account (Figure 6, [0049-0051]). It is maintained that one having ordinary skill in the art would have found it obvious to modify the intermediate phase of the method of Rebours to additionally include delivering the second fluid at the first flow rate for the predetermined delivery time determined by taking the predefined delivery volume of the outlet delivery line into account based on the disclosure of Junker to provide continuous infusion that factors in the volume of the first fluid remaining in the delivery lines to ensure that the first fluid is delivered only in accordance to the first rate prior to 
This modification would not render the method and system of Rebours unsatisfactory for its intended purpose because the modification is to add additional steps to the intermediate phase of Rebours while not eliminating or ignoring the use of the reflux barrier of Rebours. As disclosed by Rebours, the variations in pump speed done by the second infusion device prior to operating at a normal pump speed are utilized to ensure that the fluid within the second delivery line has reached the reference pressure and is consistent with the pressure of the first fluid currently in the outlet delivery line. Modifying the intermediate phase of Rebours to additionally include delivering the second fluid at the first flow rate as disclosed by Junker would result in a method that includes the step of delivering the second fluid at the first flow after reaching the reference pressure within the fluid lines, as detailed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783